Citation Nr: 1754153	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  98-05 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether entitlement to educational benefits was properly processed.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran first entered active duty in October 1997 and his projected separation date is February 2018. The Board refers to the Appellant as a Veteran in recognition of his many years of service, participation in foreign theaters of operation during a time of war, and in light of his upcoming separation from active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran might understandably be confused as to why the Board is issuing a decision in this matter as he was previously contacted regarding an educational benefits appeal and he indicated he had no VA appeal he wished to pursue.  However, the Board takes this step to close the administrative process within the system in the most efficient manner. 

The Board notes that since the appeal has been certified to the Board, the Veteran has applied for service-connection for several conditions. The records for all these claims, including service treatment records, medical records, and examination records all appear to be correctly entered into the system and the claims are being promptly handled by the appropriate RO.  Accordingly, the Board takes no action with respect to the Veteran's service connection claims filed in October 2017.


FINDING OF FACT

Prior to the issuance of a decision in the appeal, the Veteran withdrew his claim related to educational benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of a claim for educational benefits have been met.  
38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated in the introduction, the Veteran was contacted about an outstanding educational benefits claim and in response the Veteran indicated he wished to withdraw the VA appeal.  An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  VACOLS contains a noted from a VA employee indicating that the Veteran was contacted by the RO to inquire about the nature of his educational appeal.  The record in this case is sparse, and the Veteran indicated that he had never actually filed an appeal and that his issue was related to a Reserves student loan payment, not to VA benefits.  In either case, the VA issue was considered withdrawn.  Accordingly, the Board does not have jurisdiction to review the claim further and it is dismissed.  


ORDER

The appeal regarding an educational benefits claim is dismissed.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


